

115 HR 4736 IH: To amend the Internal Revenue Code of 1986 to allow section 529 education accounts to be used for homeschooling expenses.
U.S. House of Representatives
2018-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4736IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2018Mr. Smith of Missouri (for himself, Mr. King of Iowa, and Mrs. Handel) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow section 529 education accounts to be used for
			 homeschooling expenses.
	
		1.Treatment of distributions from section 529 education accounts for homeschooling expenses
 (a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986, as amended by Public Law 115–97, is amended by striking include a reference to and all that follows and inserting
				
 include a reference to—(A)expenses for tuition in connection with enrollment or attendance at an elementary or secondary public, private, or religious school, and
 (B)expenses for— (i)curriculum and curricular materials,
 (ii)books or other instructional materials, (iii)online educational materials,
 (iv)tuition for tutoring or educational classes outside of the home (but only if the tutor or instructor is not related (within the meaning of section 152(d)(2)) to the student),
 (v)dual enrollment in an institution of higher education, and (vi)educational therapies for students with disabilities,
						in connection with a homeschool (whether treated as a homeschool or a private school for purposes
			 of applicable State law)..
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 11032 of Public Law 115–97.
			